Citation Nr: 1612091	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-30 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.
 
2. Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel
INTRODUCTION

The Veteran had active duty for training from November 1960 to May 1961, as well as active military service from November 1963 to November 1965.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In February 2015, the Board remanded the appeal for further development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to service connection for chronic tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss is not shown to be related to active duty service or active duty for training and sensorineural hearing loss was not compensably disabling within one year following separation from active duty.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Although it appears that notice was not provided to the Veteran prior to initial RO adjudication, in November 2012, VA notified the Veteran of the information and evidence needed to substantiate a claim for service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issue was then readjudicated in October 2012, March 2013, and June 2015.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In September 2012, the Veteran was provided a VA audiological examination and in May 2015, pursuant to the February 2015 Board remand, an addendum opinion was obtained which adequately addressed deficiencies in the prior examination opinion.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  These actions also constitute substantial compliance with the prior remand as to this issue.  Stegall v. West, 11 Vet. App. 268 (1998).

At the February 2014 Board hearing, testimony was elicited by the appellant's representative and the Veterans Law Judge regarding the Veteran's symptomatology during and since service and the Veterans Law Judge suggested the submission of evidence that may have been overlooked in accordance with 38 C.F.R. § 3.303(c) (2015).

Legal Principles and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as sensorineural hearing loss is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability resulting from disease or injury incurred during active duty for training.  38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6(a).

The Veteran in this case seeks entitlement to service connection for bilateral hearing loss which he contends is the result of exposure to noise at hazardous levels during his military service.  In that regard, a review of the record discloses that, for at least a portion of the Veteran's service, he served in the capacity of a field artilleryman, an occupation in which he was presumably frequently exposed to noise at hazardous levels.

The September 2012 VA examination shows that the Veteran has bilateral hearing loss as defined by 38 C.F.R. § 3.385 (2015).  He therefore meets the current disability requirement.  The dispositive issue is thus whether his bilateral hearing loss is related to service.  There are essentially two opinions on this matter.

In September 2012, a VA audiologist opined, after examining the Veteran and reviewing the claims file, that it was less likely than not that the appellant's bilateral hearing loss was caused by or incurred in service.  He noted that audiological testing showed normal hearing at a November 1963 pre-induction physical and at an October 1965 separation physical and that there were thus no significant threshold shifts during service.

In February 2015, the Board, finding that the September 2012 examiner failed to discuss the appellant's reported service as a filed artilleryman, remanded the appeal for an addendum opinion.  In a May 2015 addendum, the same examiner opined, after reviewing the claims file, that the Veteran's hearing loss was not related to service.  Initially, he noted that a September 1960 Army Reserve enlistment physical assessed the Veteran's hearing with a whispered voice test but that such testing does not yield audiometric data which may be used for comparison purposes.  He further observed, however, that an April 1961 examination revealed normal hearing in both ears as did the November 1963 and October 1965 entrance and separation examinations.  Again, he found no significant threshold.  The examiner thus concluded that although the Veteran served as a field artilleryman, in light of the normal in-service audiometric examinations, his bilateral hearing loss was less likely as not related to service.

Based on the above, the Board finds that a preponderance of the most probative evidence is against the claim.  Indeed, service treatment records confirm a September 1960 Army Reserve enlistment examination where whispered voice testing was normal bilaterally.  At the April 1961 examination, although the appellant reported one episode of otitis prior to entry in service but without any subsequent trouble, audiometric testing revealed zero decibels bilaterally at the frequencies of 250, 500, 1000, 2000, 4000, and 8000 Hertz.  At the November 1963 entrance examination, the individual audiogram revealed findings no higher than 15 decibels and at the October 1965 separation examination, the individual audiogram again revealed zero decibels bilaterally at the frequencies of 250, 500, 1000, 2000, 4000, and 8000 Hertz.  (After converting to International Standards Organization-American National Standards Institute standards, the April 1961, November 1963, and October 1965 individual audiograms reveal findings no higher than 15 decibels, 20 decibels, and 15 decibels, respectively.)  At the October 1965 separation examination, the Veteran denied any problems relating to hearing impairment.

Hence, as the May 2015 addendum was provided by an audiologist and is supported by a reasoned opinion that is consistent with the evidence of record, the Board affords it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  While the VA examiner adequately addressed the Veteran's field artilleryman service in the May 2015 addendum, in both cases, he thoroughly reviewed the claims file prior to rendering his opinions and therefore considered the Veteran's presumed in-service noise exposure.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

To the extent the Veteran has offered his opinion that bilateral hearing loss is related to service, this testimony pertains to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent he is competent to so opine, the specific, reasoned opinions of the VA examiner are of greater probative weight than any such general lay assertion.

Finally, there is no indication that sensorineural hearing loss was noted in service and chronicity in service is not adequately supported.  In addition, there is no indication that sensorineural hearing loss manifested to a compensably disabling degree within the one year period following separation from active duty.  38 C.F.R. §§  3.303(b), 3.309(a); Walker, 708 F.3d at 1331.  While the appellant has submitted evidence showing high frequency hearing loss as early as 1986, this still occurred more than two decades after separation from service.

Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107 (West 2014).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

In February 2015, the Board observed that the September 2012 VA examiner's opinion that tinnitus was likely the result of a nonservice-related ear infection had been strongly disputed by the Veteran in a January 2013 notice of disagreement.  There the Veteran indicated that the only reference he had made to ear infections was in response to the examiner's question, at which time he reported that he had experienced problems with ear infections as a child.  Accordingly, the Board remanded the appeal for an addendum opinion.

In May 2015, the VA examiner again attributed the Veteran's tinnitus to an ear infection reported at the time of the VA examination, observing that ear infections are a known cause of tinnitus.  No further explanation was provided.  As the May 2015 opinion is nearly identical to the September 2012 opinion, and the examiner has apparently failed to consider the January 2013 notice of disagreement, another addendum opinion is required.  Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's entire electronic claims folder should be furnished to the September 2012/May 2015 VA audiologist, or to another similarly qualified audiologist should that audiologist prove unavailable.  Following a review of the Veteran's entire electronic claims file, the examining audiologist should provide an addendum opinion as to whether the Veteran's current tinnitus at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service, to include his inservice occupation as a field artilleryman.  A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The examiner must specifically acknowledge and address the Veteran's statements in the January 2013 notice of disagreement indicating that he only reported experiencing problems with ear infections as a child.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


